DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10652675 B2 in view of Lerke (US 20100184383 A1). 
Claim 1 of US Pat. No. 10652675 discloses a hearing aid system comprising a first hearing aid device and a mobile device, wherein each of the devices comprises a transmit and receive unit for establishing a short range wireless link between the devices, wherein at least one of the devices comprises: a microphone configured to receive an acoustical audio signal, a signal processor configured to process an audio signal based on the acoustical audio signal, and first link quality estimating circuitry 
Lerke discloses first link quality estimating circuitry (fig.2 “Evaluation”) configured to determine rate of change of a link quality signal (Par.[0024][0041] a rate of change of the link quality measure LQ may be determined).  It would have been obvious before the effective filing date of the claim invention to a person of ordinary skill in the art to determine a rate of change of the link quality signal of claim 1, as performed by Lerke.  The motivation for doing so would have been to regulate the power of the transmission signal at intervals regulated by the rate of change of the link quality, as performed by Lerke (Par.[0041]). 
Claim 2: See claim 2 of U.S. Patent No. 10652675 B2.
Claim 3: See claim 1 of U.S. Patent No. 10652675 B2.
Claim 4: See claim 4 of U.S. Patent No. 10652675 B2.
Claim 5: See claim 5 of U.S. Patent No. 10652675 B2.
Claim 6: See claim 6 of U.S. Patent No. 10652675 B2.
Claim 7: See claim 8 of U.S. Patent No. 10652675 B2.
Claim 8: See claim 1 of U.S. Patent No. 10652675 B2.
Claim 9: See claim 9 of U.S. Patent No. 10652675 B2.
Claim 10: See claim 7 of U.S. Patent No. 10652675 B2.

Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10652675 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of the patented claim language as mapped below.
Claim 11: See claims 1 and 10 of U.S. Patent No. 10652675 B2.
Claim 12: See claim 11 of U.S. Patent No. 10652675 B2.
Claim 13: See claim 12 of U.S. Patent No. 10652675 B2.
Claim 14: See claim 13 of U.S. Patent No. 10652675 B2.
Claim 15: See claim 14 of U.S. Patent No. 10652675 B2.
Claim 16: See claim 15 of U.S. Patent No. 10652675 B2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerke (US 20100184383 A1).

With respect to claim 1, Lerke discloses a hearing aid system comprising a first hearing aid device and a mobile device (figs.1,2,4 #1,2)(Par.[0081-0082] devices #1 and #2 may each be a hearing instrument; or may be a mobile audio selection device #1 and a hearing instrument #2), wherein each of the devices comprises a transmit and receive unit for establishing a short range wireless link between the devices (figs. 2,3 “Rx, Tx”; Par.[0081] “transceivers”), wherein at least one of the devices comprises: 
a microphone configured to receive an acoustical audio signal (Par.[0037] “microphone” it is an inherent feature of microphones within hearing instruments to receive acoustic audio signals), 
a signal processor configured to process an audio signal based on the acoustical audio signal (Par.[0064] “processor” it is an inherent feature of processors within hearing instruments to perform signal processing on audio signals received by microphones of the instrument), and 
fig.2 “Evaluation”) configured to determine rate of change of a link quality signal (Par.[0024][0041] a rate of change of the link quality measure LQ may be determined), and 
wherein the at least one of the devices is configured to transmit the link quality signal to the other device, and the other device is configured to determine a power level of transmission of an information packet based on the rate of change of the link quality signal via a power controller comprised by the other device (Par.[0041][0084] pg.12 claim 13; the link quality measure LQ is transmitted from one device to another, where a power level of the transmission may be controlled based on a rate of change of the link quality measure).
	
With respect to claim 2, Lerke discloses the hearing aid system, according to claim 1, wherein the at least one of the devices comprises a power controller (fig.2 “AGC”) configured to adjust a power level of the transmission of the information packet based on a link quality signal transmitted by the other device comprising the first link quality estimating circuitry or based on a link quality signal transmitted by the first link quality estimating circuitry of the device comprising the power controller (Par.[0084] a power level of the transmission is controlled based on the link quality).

With respect to claim 4, Lerke discloses the hearing aid system according to claim 1, wherein the information packet is a data packet and/or an audio packet transmitted by the mobile device or the first hearing aid device (Par.[0022]).

Par.[0017]).

With respect to claim 6, Lerke discloses the hearing aid system according to claim 1, wherein the mobile device is a second hearing aid device or an auxiliary device, such as a smartphone or an intermediate streaming device (Par.[0081-0082] devices #1 and #2 may each be a hearing instrument; or may be a mobile audio selection device #1 and a hearing instrument #2).

With respect to claim 7, Lerke discloses the hearing aid system according to claim 1, wherein the first hearing aid device and/or the mobile device and/or a server connected to the mobile device or the first hearing aid device comprises a memory for storing the link quality signal and/or position of a user wearing the hearing aid device and/or the mobile device (Par.[0048]).

With respect to claim 10, Lerke discloses the hearing aid system according to claim 7, wherein the at least one of the devices, the first hearing aid device and/or the mobile device, is configured to determine the link quality signal based on the position of the user wearing the hearing aid device and/or the mobile device (Par.[0129] link quality is affected during the temporary removal of a transmitting device, where the removal of the device is related to a position of the user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerke (US 20100184383 A1) in view of Launer et al (US 20130108058 A1).

With respect to claim 3, Lerke discloses the hearing aid system according to claim 1, however does not disclose expressly wherein the first link quality estimating circuitry determines a phase error based on phase error detection, phase offset detection, frequency error detection or based on a modulation scheme of the information packet.
Launer discloses a hearing aid system comprising a first hearing aid device and a mobile device (Par.[0006]); wherein at least one of the devices comprises a link Par.[0044-0045][0047][0054] detection unit #7 may determine a link quality of the transmissions received by communication unit #6; where an indicator of the link quality may be based on a synchronization indicator such as a phase-locked loop (PLL) lock indicator, which is an indicator of a phase error when the PLL is not locked onto the phase of the received information packet).
It would have been obvious before the effective filing date of the claim invention to a person of ordinary skill in the art to use an indication of phase error to determine the link quality of Lerke, as performed by Launer. The motivation for doing so would have been to use a known method of measuring link quality, such as via phase error, in order to achieve the same result, such as obtaining a quality measure of a communications link.

With respect to claim 11, Lerke discloses a hearing aid system comprising a first hearing aid device and a mobile device (figs.1,2,4 #1,2)(Par.[0081-0082] devices #1 and #2 may each be a hearing instrument; or may be a mobile audio selection device #1 and a hearing instrument #2), wherein each of the devices comprises a transmit and receive unit for establishing a short range wireless link between the devices (figs. 2,3 “Rx, Tx”; Par.[0081] “transceivers”), wherein at least one of the devices comprises: 
Par.[0037] “microphone” it is an inherent feature of microphones within hearing instruments to receive acoustic audio signals), 
a signal processor configured to process an audio signal based on the acoustical audio signal (Par.[0064] “processor” it is an inherent feature of processors within hearing instruments to perform signal processing on audio signals received by microphones of the instrument), and 
first link quality estimating circuitry (fig.2 “Evaluation”) configured determine a link quality signal based on the wireless link (Par.[0042] a measure of link quality LQ is based on the received signal), and 
wherein the at least one of the devices is configured to transmit the link quality signal to the other device, and the other device is configured to determine the power level of the transmission of the information packet based on the link quality signal via a power controller comprised by the other device (Par.[0084] pg.12 claim 13; the link quality measure LQ is transmitted from one device to another, where a power level of the transmission may be controlled based on the measurement LQ), 
wherein the at least one of the devices, the first hearing aid device and/or the mobile device, comprise second link quality estimating circuitry (fig.2 “Evaluation”; Par.[0046] the link quality evaluation unit may measure one more link quality measures therefor the evaluation unit may be interpreted as first and second circuitry for performing link evaluation), where the second link quality estimating circuitry is configured to determine whether one or more information packets are lost and/or to determine a number of bit errors, and the second link quality estimating circuitry is Par.[0042][0044] the link quality measurement LQ may be a bit error rate (BER) which is a measurement of a number of bit errors over a specific time or number of frames).
Lerke discloses wherein the link evaluation unit may be adapted to combine one or more link quality measures for determining an appropriate transmission power level (see Par.[0046]), wherein the link quality measures may include metrics such as signal strength, bit error rate, AGC gain setttings, etc. (see Par.[0042]); however does not disclose expressly determining a phase error of an information packet transmitted from the other device and received by the receive unit, as presented in the claim language. 
Launer discloses a hearing aid system comprising a first hearing aid device and a mobile device (Par.[0006]); wherein at least one of the devices comprises a link quality estimator (figs.1,2 #7), the link quality estimator is configured to determine a phase error of an information packet transmitted from the other device and received by a receive unit and determine a link quality based on the phase error (Par.[0044-0045][0047][0054] detection unit #7 may determine a link quality of the transmissions received by communication unit #6; where an indicator of the link quality may be based on a synchronization indicator such as a phase-locked loop (PLL) lock indicator, which is an indicator of a phase error when the PLL is not locked onto the phase of the received information packet).
It would have been obvious before the effective filing date of the claim invention to a person of ordinary skill in the art to use an indication of phase error to determine the link quality of Lerke, as performed by Launer. The motivation for doing so would 

With respect to claim 12, Lerke discloses the hearing aid system according to claim 11, wherein the at least one of the devices is configured to determine continuously the link quality signal based on the determined number of lost information packets and/or the determined number of bit errors (Par.[0041]) and/or the determined phase error.

With respect to claim 13, Lerke discloses the hearing aid system according to claim 12, wherein the second link quality estimator is based on Bit-Error detection (Par.[0042] “bit error rate”) and/or detection of lost information packets, cyclic redundancy check (CRC) error detection or packet loss.

With respect to claim 14, Lerke discloses the hearing aid system according to claim 11, wherein the power controller is configured to increase the power level of the transmission of the information packet with a third power step size based on the link quality signal (fig.6b; Par.[0128]).

With respect to claim 15, Lerke discloses the hearing aid system according to claim 14, wherein the third power step size increases or decreases based on a ratio Par.[0128]).

With respect to claim 16, Lerke discloses the hearing aid system according to claim 11, wherein the at least one of the devices comprises the power controller configured to adjust the power level of the transmission of the information packet based on the link quality signal transmitted by the other device comprising the second link quality estimating circuitry or based on the link quality signal transmitted by the second link quality estimating circuitry of the device comprising the power controller (Par.[0046][0084]).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654